Action to restrain defendants from conducting a business similar to that conducted by plaintiff, a lessee of one of the defendants. The complaint was dismissed, without testimony being taken, on the ground that it did not state a cause of action. Order dismissing the complaint reversed on the law and a new trial granted, with ten dollars costs and disbursements to appellant to abide the event, on the authority of Al Raschid v. News Syndicate Co. (265 N. Y. 1); Tuttle v. Buck (107 Minn. 145; 119 N. W. 946); Dunshee v. Standard Oil Co. (152 Iowa, 618, 624; 132 N. W. 371; 36 L. R. A. [N. S.] 263); Amer. Bank & Trust Co. v. Federal Bank (256 U. S: 350). Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.